Citation Nr: 1131136	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  11-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), and with the recognized guerrillas, between September 1941 and June 1946.  He died in May 1999, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in May 1999, prior to the enactment of the American Recovery and Reinvestment Act in February 2009.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a) compliant notice in this case. Nonetheless, as will be discussed in further detail below, the appellant, as a matter of law, is not entitled to the benefit she seeks.  She is not a Veteran herself, and her husband died before he could possibly file a claim for the benefit at issue.  Consequently, as a matter of law the instant claim may not be substantiated.  In such cases, an appellant is not entitled to notice under 38 U.S.C.A. § 5103(a).  See VAOPGCPREC 5-2004.

As to VA's duty to assist the appellant, given that under the undisputed facts of this case there is no assistance that would aid in substantiating the claim, VA has no duty to assist the appellant.  VAOPGCPREC 5-2004.

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002) or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  See the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 1002 (hereafter "the Act").  Section 1002(d) of that Act defines a person eligible for such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Section 1002(c)(2) of the Act provides that:

If an eligible person who has filed a claim for benefits under [Section 1002 of the Act] dies before payment is made . . ., the payment [under Section 1002] shall be made instead to the surviving spouse, if any, of the eligible person.

The appellant herself does not contend that she had qualifying service establishing entitlement to the benefit sought.  Rather, she contends that her husband did have such service.  The record shows, however, that her husband died in May 1999, prior to the passage of the Act in 2009 and the establishment of the Filipino Veterans Equity Compensation Fund.  He therefore could not have had an application pending for payment from that fund at the time of his death.  The application in this case was filed by the appellant in January 2010.

Given that it is undisputed that the appellant does not herself have the requisite service, and as her husband died prior to 2009, the appellant does not meet the eligibility requirements for payment from the fund.  The Board acknowledges the statements of the appellant to the effect that she is being denied based on an unfair technicality, but the Board is bound by the law in this matter.  Because the law and not the evidence of record is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


